Name: Commission Implementing Regulation (EU) NoÃ 644/2011 of 1Ã July 2011 opening tendering procedure NoÃ 1/2011 EU for the sale of wine alcohol for new industrial uses
 Type: Implementing Regulation
 Subject Matter: trade policy;  beverages and sugar;  industrial structures and policy
 Date Published: nan

 2.7.2011 EN Official Journal of the European Union L 175/3 COMMISSION IMPLEMENTING REGULATION (EU) No 644/2011 of 1 July 2011 opening tendering procedure No 1/2011 EU for the sale of wine alcohol for new industrial uses THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Article 3(2) of Council Regulation (EC) No 491/2009 of 25 May 2009 amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2) stipulates that Article 128(3) of Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005 and (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (3) continues to apply even though the latter regulation has been repealed. (2) Article 128 of Council Regulation (EC) No 479/2008 stipulates that the measures concerning market mechanisms set out in Title III of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (4) continue to apply even if the latter regulation is repealed, if those measures have been initiated or undertaken by 1 August 2008. Similarly, pursuant to Article 103 of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine (5) as regards support programmes, trade with third countries, production potential and on controls in the wine sector, the relevant rules set out in Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (6) continue to apply even though Regulation (EC) No 1623/2000 has been repealed, in so far as those rules relate to measures commenced before 1 August 2008. (3) Stocks of wine alcohol acquired before 1 August 2008 must be disposed of. In accordance with Article 128(3)(b) of Regulation (EC) No 479/2008 and Article 103(1)(a) of Regulation (EC) No 555/2008, Article 31 of Regulation (EC) No 1493/1999 and Chapter IV of Regulation (EC) No 1623/2000 continue to apply for this measure. (4) Regulation (EC) No 1623/2000 lays down, inter alia, the detailed rules for disposing of stocks of alcohol arising from distillation pursuant to Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 held by intervention agencies. (5) In accordance with Article 80 of Regulation (EC) No 1623/2000, a tendering procedure should be organised for the sale of wine alcohol for new industrial uses with a view to reducing the stocks of wine alcohol in the Union and enabling small-scale industrial projects to be carried out in the Union. The wine alcohol of EU origin in storage in the Member States consists of quantities produced from distillation pursuant to Articles 27, 28 and 30 of Regulation (EC) No 1493/1999. (6) Minimum prices should be fixed for the submission of tenders, broken down according to the type of end-use. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Pursuant to this Regulation, which constitutes a notice of invitation to tender within the meaning of Article 81 of Regulation (EC) No 1623/2000, the sale shall take place of wine alcohol for new industrial uses. The tendering procedure shall be No 01/2011 EU. The alcohol concerned has been produced from distillation pursuant to Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the Cypriot and Hungarian intervention agencies. 2. The volume put up for sale is 61 834,8931 hectolitres of alcohol at 100 % vol. The vat numbers, places of storage and the volume of alcohol at 100 % vol. contained in each vat are detailed in the Annex hereto. Article 2 The sale shall be conducted in accordance with Articles 79, 81, 82, 83, 84, 85, 96, 97, 98, 99, 100, 101 and 102 of Regulation (EC) No 1623/2000. Article 3 1. Tenders must be submitted to the intervention agencies holding the alcohol concerned: Hungarian intervention agency: MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal Budapest SoroksÃ ¡ri Ã ºt 22-24. 1095 HUNGARY Tel. +36 12196260 Fax +36 15771317 Postal address: 1385 Budapest 62. Pf. 867 E-mail: ertekesites@mvh.gov.hu Internet: http://www.mvh.gov.hu/ Cypriot intervention agency: Wine Products Council Petra Business Centre Franklin Roosevelt Street 86 3011 Limassol CYPRUS E-mail: extaff@wpc.org.cy Internet: http://www.wpc.org.cy/en_index.html 2. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: Tender under procedure No 01/2011 EU for new industrial uses, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12:00 Brussels time on the third Tuesday following the date of publication of this Regulation. 4. All tenders must be accompanied by proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency concerned. Article 4 The minimum prices which may be offered are EUR 5 per hectolitre of alcohol at 100 % vol. intended for use as fuel in boiler rooms and cement works and EUR 30 per hectolitre of alcohol at 100 % vol. intended for manufacturing other industrial products, particularly antifreezes and detergents. Article 5 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The price of samples shall be EUR 10 per litre. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. Article 6 The performance guarantee shall be EUR 30 per hectolitre of alcohol at 100 % vol. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 154, 17.6.2009, p. 1. (3) OJ L 148, 6.6.2008, p. 1. (4) OJ L 179, 14.7.1999, p. 1. (5) OJ L 170, 30.6.2008, p. 1. (6) OJ L 194, 31.7.2000, p. 45. ANNEX INVITATION TO TENDER No 01/2011 EU FOR THE SALE OF ALCOHOL FOR NEW INDUSTRIAL USES Place of storage, volume and characteristics of the alcohol put up for sale Member State Location and contact Number of the vats/Number of the batches Quantity in hectolitres of alcohol at 100 % vol. Reference to the Article of Regulation (EC) No 1493/1999 Type of alcohol Alcoholic strength (in % vol.) Hungary TartalÃ ©gazdÃ ¡lkodÃ ¡si Kht SzÃ ¶ke JÃ ³zsef 7041 Vajta, Kerekerdei telep Hrsz.0179/7 Tel./Fax +36 25229176 County: FejÃ ©r T-3 ALK01 16 826,9197 29 + 30 raw 93-94,5 % T-8 ALK02 16 129,0143 29 + 30 raw 93-94,5 % TartalÃ ©gazdÃ ¡lkodÃ ¡si Kht MihÃ ¡lyi ZoltÃ ¡n 5130 JÃ ¡szapÃ ¡ti, Tanya hrsz.266 Tel./Fax +36 57540950 County: JÃ ¡sz-Nagykun-Szolnok 7 ALK03 4 503,8456 29 + 30 raw 93-94,5 % 8 ALK04 3 501,0925 29 + 30 raw 93-94,5 % 9 ALK05 4 607,8723 29 + 30 raw 93-94,5 % 10 ALK06 4 510,6906 29 + 30 raw 93-94,5 % 12 ALK07 4 558,2781 29 + 30 raw 93-94,5 % Total 54 637,7131 Cyprus Wine Products Council (Zakaki, Limassol) 4 1 765,54 27 raw 94,23 % 2 1 484,27 27 raw 92,75 % 3 1 229,23 27 raw 93,79 % 5 1 356,93 27 raw 93,03 % 6 1 361,21 27 raw 93,93 % Total 7 197,18 Grand total 61 834,8931